Case 7:19-cr-01491 Document 7 Filed on 09/06/19 in TXSD Page 1 of 3

Case 7:19-cr-01491 *SEALED* Document1 Filed on 08/13/19 in TXSD Page 1 of 2 /®
Tagg ig Dita
ounem FED
AUG 13 2019
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF TEXAS David J. Bradley, Clerk
McALLEN DIVISION
UNITED STATES OF AMERICA §
§ ;
_V. -§ Criminal No. N-19 = 14 971
§ . ;
' JUAN ANGEL SALINAS §
ee s
SEALED INDICTMENT

 

THE GRAND JURY CHARGES:

On or about May 16, 2018, in the Southern District of Texas and within the jurisdiction of
the Court, defendants,

JUAN ANGEL SALINAS
and

re
aided and abetted by each other and with the intent to evade a currency reporting requirement
under Title 31, United States Code, Section 5316, knowingly concealed more than $10,000.00 in
United States currency, specifically, $82,000.00 in United States dollars, on their person, in winy
conveyance, article of luggage, merchandise, and other container, and transported and attempted

\

to transport that currency from a place within the United States to a place outside of the United
States, that is, the United Mexican States.
In violation of Title 31, United States Code, Sections 5332(a) and 5332(b)(1) and Title 18

United States Code, Section 2.

 

 
Case 7:19-cr-01491 Document 7 Filed.on,09/06/19 jn TX
Case 7:19-cr-01491 *SEALED* Document1 Filed on Gua / to in tRSD Page” Bf 2

NOTICE OF FORFEITURE

-As a result of the foregoing violations of Title 3 1, United States Code, Section 53 16 and/or
5332, and pursuant to Title 31, United States Code, Sections 5317(c)(1) and/or 5332(b)(2),
defendants, |

JUAN ANGEL SALINAS
and
Cis

shall forfeit to the United States all of their interest ini all property involved in those offenses
including but not limited to $82,000.00 in United States currency which they were about to
transport from a place within the United States to a place outside the United States, specifically,

to the United Mexican States.

A TRUE BILL

- dNan ro A

 

FOREPERSON

RYAN K. PATRICK
UNITED STATES ATTORNEY

fA Ax

ABSISTANT WNITED STATES ATTORNEY

 

 

 
Case 7:19-cr-01491 Document 7 Filed on 09/06/19 in TXSD Page 3 of 3

 

 

and bring him forthwith to the nearest magistrate to answer a(n)

B indictment

D Information © Complaint

charging him with (brief description of offense)
Bulk cash smuggling into or out of the United States, in violation of Title 31 U.S.C.§5332(a) and

Cl Order of Court © Violation Notice © Pretrial Release Violation

. 2 442. (12/85) Wesrent for Arrest

United States District Court: + 37-
SOUTHERN DISTRICT OF TEXAS . : _

UNITED STATES OF AMERICA WARRANT FOR ARREST

Vv. CASE NUMBER: M-19-1491-1

JUAN ANGEL SALINAS
To: The United States Marshal
and any Authorized United States Officer
YOU ARE HEREBY COMMANDED to arrest JUAN ANGEL SALINAS
Name

 

 

Ct. A:
5332(b)(1) and Title 18 U.S.C.§2.
e
in violation of Title - United States Code, Section(s) Pa
s &
DAVID J BRADLEY CLERK, U. S. DISTRICT COURT _ *
Name of Title of Issuing Officer = —
8 oe
As August 13, 2019 - McAllen, Texas & E
ate
ome
ae

Date and Location

 

va of Issuing Officer

Bail fixed at$ No Bond

by J. SCOTT HACKER, U.S, MAGISTRATE JUDGE

 

Name of Judicial Officer

 

RETURN

 

This warrant was received and executed with the arrest of the above-named defendant at

SIGNATURE OF ARRESTING OFFICER

 

 

 

 

NAME AND TITLE OF ARRESTING OFFICER

 

 

 

re pete

 

 
